DETAILED ACTION
Claims 1-4 , 7-12  and 14 are pending as amended on  17 November 2022,  claims 16, 16 and 21-27  are withdrawn from consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment and Arguments
The amendment to the claims filed on 17 November 2022 does not comply with the requirements of 37 CFR 1.121(c) because the claim text for withdrawn claims 16, 17 and 21-27 are missing .  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Since the reply filed on 17 November 2022  appears to be bona fide, as a courtesy to applicant and in the interest of compact prosecution, the amendment has been entered and fully considered. 
Applicant’s amendment overcomes the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claim 11. The rejection has been withdrawn.
Applicant’s arguments have been fully considered but are not persuasive. 
With respect to US 2016/02980256A1( Aboushabana), Applicant argues that Aboushabana teaches cationic  naturally occurring polymers, which does not meet the claimed neutral starch.  The examiner acknowledges that Aboushabana teaches embodiment of cationic polymers,  however,  as cited by Applicant, Aboutshabana expressly discloses “more specific examples include starches and modified starches such as  cationic starches, anionic starches … oxidized and pre-gelatinized starches” ([0030]), and “ an unmodified starch or a modified starch selected from the group consisting of cationic starches, anionic starches, amphoteric starches, acid-modified starches, alkylated starches, oxidized starches and pre-gelatinized starches” (claims 5 and 17).  Thus Aboushabana teaches neutral starch. 
With respect to US2018/0371309A1 (Chan), Applicant argues that Chan requires a charged starch. The examiner disagrees.  Chan expressly discloses a biopolymer that is gelatinized  such as pregelatinized natural starch including cornstarch ( [0055], [0059] and [0064]-[0065]), which meets the claimed neutral starch and hydrogel polymer. 
As such the rejections stand and reiterated below.

Claim Rejections - 35 USC § 102
Claims 1, 4, 7 and 11 stand  rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Aboushabana.
 Regarding claim 1, Aboushabana teaches a method for fracturing a geological formation comprises pumping an aqueous fracturing fluid containing self-suspending proppants into the formation ([0007]-[0008]), wherein the self-suspending proppant comprises a proppant substrate and a hydrogel forming polymer coating on the substrate ([0009] and [0013].
Aboushabana teaches examples of  the hydrogel forming polymer include unmodified starch and pre-gelatinized starch ([0030] and claims 5 and 17), which anticipates the claimed gelatinized non-extruder -derived neutral starch. 
  Regarding claim 4, Aboushabana teaches the coating is applied by contacting the proppant substrate particles with an aqueous alkaline coating composition containing the hydro-gel forming polymer and then drying the coated proppant so formed ([0031] and claim 13).
Regarding claim 7, Aboushabana teaches  the proppant particle substrate is pretreated with a reactive silane coupling agent ([0031]), which meets the claimed treating with an adhesion promoter. 
Regarding claim 11,  Aboushabana teaches the coating hydrogel polymer can be a blend of starches with other polymers, provided that the total amount of polysaccharide is at least 50 wt.% ([0030]).
Claims 1-4, 7-8 and 12  stand  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan.
Regarding claim 1, Chan teaches a process pf fracturing a geological formation comprises pumping into the formation a fracturing fluid containing self suspending coated particles/proppants  and water ([0002], [0005], [0009]and [0048]), wherein the coated proppant comprises a core and a coating on the surface of the core ([0006]), wherein the coating comprises a biopolymer that is gelatinized  such as pregelatinized natural starch including cornstarch ([0006],[0055], [0059] and [0064]-[0065]), which meets the claimed neutral starch and hydrogel polymer. 
Regarding claims 2 and 3, Chan teaches that the proppant is exposed to water having a hardness of 20,000 ppm or more ([0006], [0007], [0009],[0042] and [0044]).
	Regarding claim 4, Chan teaches the coated proppant can be made by combining a biopolymer with a core to form a coating on the core ([0011]), wherein the biopolymer is gelatinized ([0055]), which includes gelatinized starch, and heating the coated particles to dry ([0099]-[0101]).
	Regarding claim 7,  Chan teaches an organsilane may be mixed  with the core of the proppant to promote adhesion ([0109]). 
Regarding claim 8,  Chan teaches the coated proppant may swell greater than 0.5X  in volume upon contact with a solution have a hardness  1 ppm to 150,000 ppm  or greater, for example, a calcium in an amount  of 80,000 ppm ([0042]). 
Regarding claim 12, Chan teaches the coating may comprise one or more layers which may be the same or different , and one or more coating layers including superabsorbent polymers  may overlie the base coating layer([0040]), wherein the superabsorbent polymer is a hydrogel-forming polymer ([0037]), which anticipates the claimed first and second coatings.

	Claim Rejections - 35 USC § 103
Claims 9 and  10 stand rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Matsunaga.
The teachings of Chan are set forth above.
While teaching gelatinized starch and cornstarch ([0055] and [0064]),  Chan does not teach the instantly  claimed  the starch gelatinizing process. 
Matsunaga teaches a method of gelatinizing cornstarch comprise mixing 0.247 mol of cornstarch, water and 30ml of 5N NaOH, which is equivalent to  0.15 mol,  to gelatinize the cornstarch(col.4, line 65- col.5, line 4 and col.5, line 60-65) , thus a ratio of NaOH to starch of 0.15 to 0.247, i.e., about 0.6, which meets the claimed ratio. 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to gelatinizing the cornstarch of Chan  with the method of Matsunaga. The rationale to do so would have been the teachings of Matsunaga that to do so would predictably provide gelatinized cornstarch (col.4, line 65- col.5, line 4 and col.5, line 60-65), and further since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results. In the instant case, a known technique to gelatinize cornstarch. See MPEP 2143 (D).
Regarding claim 9,  Chan in view of Matsungana  teaches the same gelatinized cornstarch made by a substantially similar process.  One of ordinary skill in the art would have reasonable basis to expect that the gelatinized starch of Chan and Matsungana  would inherently  exhibit the claimed degree of substitution of total negative groups and positive groups. 

Claim 14  stands rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Villarreal.
The teachings of Chan are set forth above.
While teaching a hydrogel-forming superabsorbent polymer overcoating ([0037] and [0040]), Chan does not discloses the instantly claimed  polyacrylamide.
Villarreal teaches that hydrogel forming superabsorbent polymers including polyacrylamide can be applied to coat solid particles utilized in subterranean treatment including fracturing ([0017],[0020] and [0033]).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize polyacrylamide of Villarreal as a superabsorbent coating material  in the method of Chan since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a hydrogel forming superabsorbent material for coating solid particles for subterranean treatment  applications (Villarreal, [0017],[0020] and [0033]).  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988)
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766